Exhibit 10.1
[logo.jpg]
23 East 4th St
3rd Floor
New York, NY 10003
T: +1 (212) 201-9280
F: +1 (866) 561-0310
www.The Orchard.com



February 18, 2010


Brad Navin
205 West 88th Street, Apartment 2C
New York, NY 10024


Dear Brad;


Reference is hereby made to that certain Amended and Restated Employment
Agreement (the “Agreement”) between The Orchard and you dated February 28,
2008.  This letter constitutes an amendment to the Agreement and reflects our
further understanding and agreement with respect to your continued employment as
CEO of The Orchard, as set forth below. All capitalized terms used herein but
not defined shall have the meaning ascribed to them in the Agreement.


The Orchard would like, and the Board of Directors shall take such actions
reasonably necessary, to appoint you to serve as its Chief Executive Officer,
effective immediately.  In connection with your service as Chief Executive
Officer, you will receive an annual base salary of $275,000, paid in accordance
with The Orchard’s customary payroll practices. Your annual bonus for fiscal
2010 will be based on the cash bonus targets and performance criteria
established by the Compensation Committee for performance-based cash awards to
The Orchard’s management for fiscal 2010 (“2010 Management Bonus Plan”).  Your
fiscal 2010 bonus target will be $125,000 and will be payable in accordance with
the 2010 Management Bonus Plan.


In addition, prior to the expiration of the Agreement, but no later than August
2010, the Board of Directors of The Orchard will authorize one of its members to
enter into good faith negotiations with you regarding the material terms of your
employment as CEO with The Orchard.


Notwithstanding anything to the foregoing, the Agreement is and shall remain in
full force and effect until terminated by its terms.
 

 
Sincerely yours,


The Orchard Enterprises, Inc.
         
 
By:
/s/ Nathan Fong      
Nathan Fong
     
Chief Financial Officer
         

 
Agreed and Accepted
       
By:
/s/ Brad Navin     Brad Navin    
 
  Date:   2/18/10  

 
 
 
 

--------------------------------------------------------------------------------

 